Title: From James Madison to Walter Jones Jr., 20 July 1805
From: Madison, James
To: Jones, Walter Jr.


          
            Sir.
            Department of State, July 20th. 1805.
          
          I enclose a certificate from the Consul at London of an oath made before him, by Richard Christie, late mate of the Schooner Commerce of Alexandria, of which John Harper was Master, wherein it appears as from the Captain’s confession that he maliciously represented at Cowes, that Wm. Gray, a Citizen of the U.States, and one of his Crew, was a British Subject in order to his impressment into the British service, and that in consequence he was actually so impressed. Though no criminal prosecution can perhaps be sustained upon the case for the principal act, yet he may be prosecuted under the 5th. & 6th. Sections of the Act of Congress of the 28th. May 1796 for not transmitting his protest, if he has returned; and if the Seamen in question was entered upon the list of his crew to be deliver’d to the Collector in virtue of the 1st. Section of the act of the 28th. Feby. 1803, his bond may also be sued for not bringing him back. Considering the enormity of Capt. Harper’s conduct, I request you to confer with the Collector as to facts, and if these or any other penalties or prosecutions have been incurred in the case & its incidents to take the proper steps for making an example of the Offender. I am &c.
          
            James Madison
          
        